UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 28, 2010 TITAN INTERNATIONAL, INC. (Exact name of Registrant as specified in its Charter) Illinois 1-12936 36-3228472 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2701 Spruce Street, Quincy, IL62301 (Address of principal executive offices, including Zip Code) (217)228-6011 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THIS REPORT Item 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On October 28, 2010, Titan International, Inc. issued a press release reporting its third quarter 2010 financial results.A copy of the press release is furnished herewith as Exhibit 99. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 99 Press release dated October 28, 2010, reporting third quarter 2010 financial results for Titan International, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TITAN INTERNATIONAL, INC. (Registrant) Date: October 28, 2010 By: /s/ PAUL G. REITZ Paul G. Reitz Chief Financial Officer (Principal Financial Officer) EXHIBIT INDEX Exhibit No. Description 99 Press release dated October 28, 2010, reporting third quarter 2010 financial results for Titan International, Inc.
